DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Non-Final Detailed Action in response to amendment filed on 15 July 2021. The present application claims 1, 4-6, 9 & 11-14, submitted on 15 July 2021 are pending. Applicants’ cancelation of claim(s) 2-3, 7-8, 10 & 15, indicated on 15 July 2021 has been acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calderoni (U.S. Pub. No. 2015/0235789) in view of Zemlok (U.S. Pub. No. 2012/0089131).
Regarding claim 11, Calderoni discloses a surgical device (100), comprising: a motor (160) for rotating a drive shaft (118; 122); a control button (20); a light source (58a-d), a variable light obstructing feature (37a), and a photo sensor (54); and a biasing member (28; 38) disposed about the control button (20) to urge the control button (20) towards the unactuated position, wherein the biasing member (28; 38) has a spring constant such that an actuation force required to actuate the control button (20) linearly increases to affect actuation of the control button (20) towards the fully actuated position (see Paragraph 0042 and Paragraph 0044).  Calderoni also discloses sensor 54b to increase/control speed [0046]
Calderoni discloses all of the elements of the current invention as stated above except for the explicit disclosure of a motor speed controller for varying an angular velocity of the motor.
Zemlok discloses a surgical device (100), comprising a motor (160) for rotating a drive shaft (118; 122); a control button (124; 126), and a motor speed controller (see Figure 22) operably associated with the control button (see Paragraph 0112), and the motor speed controller varying an angular velocity of the motor (see Paragraph 0112).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Calderoni to incorporate the disclosure of Zemlok to include a motor speed controller to vary the .
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 4-6, 9 & 13-14 are allowed. Independent Claim 1 as currently amended includes a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.
Reasons for Allowance
The amended Claim 1 includes, amongst other limitations, a surgical device comprising a motor for rotating a drive shaft; a control button, a motor speed controller for varying an angular velocity of the motor. The motor speed controller includes a variable light obstructing feature that consist of a set of louvers, a light source and a photo sensor.  Such a variable light obstructing feature that consist of a set of louvers for a surgical device are not disclosed or suggested by the prior art. 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        




/ROBERT F LONG/Primary Examiner, Art Unit 3731